Wade, J.
Deacon and the Equitable Life Assurance Society entered into a contract which provided that it might “be terminated by either party t>y a notice in writing delivered personally, or mailed to the other party at the last-known address, at least thirty days before the date therein fixed for such termination.” The contract is plain and unambiguous in its terms, and provides, among other things, that “the society shall have the right to deduct from renewal commissions hereunder two per cent, of renewal premiums paid when second party is not representing it as agent under written contract.” The contract was legally terminated, in accordance with the terms of the agreement between the parties, and after its termination the assurance society deducted from the renewal premiums paid to its former agent two per cent., in accordance with the provision above recited. The agent sued for amounts so deducted, and the trial court found in favor of the defendant. Held: The court did not err in finding for the defendant on the agreed statement of facts. Judgment affirmed.
Complaint; from municipal court of Atlanta. October 5, 1914.
H. H. Turner, for plaintiff.
Brown & Randolph, Parker & Scott, for defendant.